Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method for processing audio signals in an audio processing system (claimed) for a cochlear implant for a hearing-impaired individual i.e. prelingually deaf children. The independent Claim 1, identifies a uniquely distinct feature of “….A method for processing audio signal comprising: wherein the DoME enhances the FO component, and the enhancement weight of the DOME corresponds to the hearing profile; wherein the hearing profile comprises one or more settings for enhancing or reducing existing features of the first audio signal, and settings for synthesizing new features  based on characteristics of the first audio signal and user calibration.” 
The independent Claim 9, identifies a uniquely distinct feature of “...enhancement weight of the FO component in the DoME corresponds to the hearing profile, and the signal output stimulates a cochlea of a user with the second audio signal wherein the first input device is configured to generate a first controlling signal to the first processor, and the first processor adjusts the enhancement weight of the FO component based on the first controlling signal and the hearing profile.” 
The independent Claim 15, identifies a uniquely distinct feature of “….the enhancement weight of the FO component in the DoME corresponds to the hearing profile, and the acoustic device outputs the second audio signal to a user wherein the hearing profile comprises one or more settings for enhancing or redung existing features of the first audio signal, and settings for synthesizing new features based on characteristics of the first audio signal and user calibration.”  The closest prior art to Drew Cappotto teaches 
 extracting FO component of DoME of typical music recording page 399, col. 1 [002], lines 9-10, [0030] lines 1-5 and Section “B” lines 1-4) ; processing the first audio signal (extracted FO) melody with Dominant Melody Enhancement (DOME) based on a hearing profile to generate a second audio signal ( The pilot implementation of DoME consisted of mixing the extracted FO melody with original music recording at either user-configured or predefined ratios See at least page 399, Section B. lines 1-5); and providing the second audio signal to a user ( the user adjusted the music sound based on their preferences until it sounded most pleasant to them, See at least page 400, col. 2 section F lines 1-1- 10); wherein the DoME enhances the FO component,( DoME enhances music for Cochlear Implant user, abstract). Drew does not explicitly teach the limitations of claims 1, 9 and 15. The prior art fails to anticipate or render the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651